fi12312017ex1020image1.jpg [fi12312017ex1020image1.jpg]


EXHIBIT 10.20


EMPLOYEE CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT


This Employee Confidentiality and Restrictive Covenant Agreement (“Agreement”)
is made and entered as of the 4th day of October, 2016, between Burney J.
Latiolais, Jr. (“Employee”) and Frank’s International, LLC and its affiliated or
subsidiary or parent companies (collectively referred to as the “Company”). The
Company and Employee may be referred to individually as “Party,” and/or
collectively as the “Parties.” The Company and Employee agree as follows:


1.
Company Provided Access to Confidential Information. The protection of
confidential business information and trade secrets is vital to the interests
and success of the Company. In exchange for Employee’s promises made in this
Agreement to maintain confidentiality, the Company promises that it will provide
to Employee, consistent with Employee’s position, access to certain information
regarding the business and activities of the Company. Employee acknowledges that
he/she has had and will have access to confidential information, training and
Company goodwill (“Confidential Information”) while employed by the Company,
including without limitation, any information obtained by Employee during the
course of Employee's employment with the Company, concerning the business or
affairs of the Company or that of its customers, suppliers, contractors,
subcontractors, agents or representatives.

1.1
Confidential Information includes any information about the Company that has not
been intentionally publicly disclosed by the Company; knowledge, data, trade
secrets, proprietary information, or information provided to the Company by its
customers, suppliers, contractors, subcontractors, business partners, agents or
representatives (regardless of whether the Company is contractually obligated to
keep such information confidential). Confidential Information includes, without
limitation, information relating to the services, products, policies, practices,
pricing, costs, suppliers, vendors, methods, processes, techniques, finances,
administration, employees, devices, trade secrets and operations of the Company,
any inventions, modifications, discoveries, designs, developments, improvements,
processes, software programs, work of authorship, documentation, formula, data,
technique, know-how, secret or intellectual property right by any Company
employee, Company customers or potential customers, marketing, sales activities,
development programs, promotions, manufacturing, machining, drawings, future and
current plans regarding business and customers, e-mails, notes, manufacturing
documents, engineering documents, formulas, financial statements, bids, projects
reports, handling documentation, machinery and compositions, all financial data
relating to the Company, business methods, accounting and tracking methods,
books, inventory handling procedure, credit, credit procedures, indebtedness,
financing procedures, investments, trading, shipping, production, processing,
welding, fabricating, assembling, domestic and foreign operations, customer and
vendor and supplier lists, data storage in any medium (electronically, hard
copy) contact information, lab reports, lab work, and any data or materials used
in and created during the development of any of the aforementioned materials or
processes. Confidential information may include but is not limited to the areas
of piping and fabrication, connectors, hammers, casing equipment, cementing
equipment, laydown equipment, completion equipment, manipulating and handling
tubulars, drilling of subterranean and offshore wells, energy exploration,
energy drilling, energy production, and the processing of hydrocarbons.



VERSION: 2.0     Page 1





--------------------------------------------------------------------------------

fi12312017ex1020image1.jpg [fi12312017ex1020image1.jpg]


2.
Employee Promises Not to Disclose Confidential Information. Employee
acknowledges that this Confidential Information is confidential, proprietary,
not known outside of the Company’s business, valuable, special and/or a unique
asset of Company which belongs to the Company and gives the Company a
competitive advantage. If this Confidential Information were disclosed to third
parties or used by third parties and/or Employee, such disclosure or use would
seriously and irreparably damage the Company and cause the loss of certain
competitive advantages. Employee promises he/she has not and will not disclose
in any way, or use for Employee’s own benefit or for the benefit of anyone
besides the Company, the Confidential Information described above. Employee
acknowledges that this promise of non-disclosure and non-use continues
indefinitely and specifically does not expire at the end of Employee’s
employment with the Company.

3.
Non-Competition/Non-Solicitation/Non-Interference. Employee acknowledges that
the highly competitive nature of the Company’s business, Employee’s position
with the Company, and the Confidential Information, training, and goodwill
provided to Employee during his/her employment with the Company, support
Employee’s promises not to compete with the Company, and not to solicit or
interfere with the Company’s relationships with its customers and employees as
stated below in the rest of this Section 3, during his/her employment with the
Company and for eighteen (18) months following his/her separation from the
Company (“the Restricted Period”) regardless of the reason for the separation,
within the Restricted Area of the Louisiana parishes of Lafayette, Iberia, and
Terrebonne and the Texas counties of Harris, Fort Bend, Montgomery, Brazoria,
and Galveston, as well as any county/parish in which the Employee engaged in the
Company Business during the last twelve (12) months of Employee’s employment
with the Company.

3.1
Non-Competition. During the Restricted Period and in the Restricted Area,
Employee will not engage in or carry on, directly or indirectly, a business
similar to and competitive with that of the Company (“Competing Business”). The
business of the Company (“Company Business”) specifically includes, but is not
limited to, land operations, offshore operations, tubular sales, casing
installation, completion installation, and specialty products divisions of the
Company’s business as well as Company’s current and planned (future) bids,
projects, contracts, and relationships with its customers and potential
customers . Accordingly, Employee will not, directly or indirectly, own, manage,
operate, join, become employed or engaged by, partner in, control, participate
in, be connected with, loan money or sell or lease equipment or property to, or
otherwise be affiliated with any Competing Business. For further clarity,
Competing Business shall include the design, sales, marketing, fabrication,
installation, provision, repair, or manufacturing of products or services
similar to or functionally equivalent to those designed, sold, installed,
repaired, fabricated, manufactured, produced, provided, marketed or licensed by
the Company. The foregoing notwithstanding, Employee may own less than two
percent (2%) of the outstanding stock of any class for a Competing Business
which sells its stock on a national securities exchange and if Employee is not
involved in the management of such Competing Business. Further, Competing
Business and Restricted Area, as defined above, shall not include any geographic
areas, services, or products of the Company in which Employee had no
responsibility, no involvement and about which he/she had no access to
Confidential Information.

3.2
Non-Solicitation/Non-Interference of Employees/Contractors. During the
Restricted Period and in the Restricted Area, Employee further agrees that
he/she will not interfere with the Company’s relationship with, solicit or hire
or otherwise encourage to change or leave their employment or contractor
position with the Company any person currently employed by or e



VERSION: 2.0     Page 2





--------------------------------------------------------------------------------

fi12312017ex1020image1.jpg [fi12312017ex1020image1.jpg]


ngaged as a contractor to the Company, or who was employed by or engaged by the
Company during Employee’s employment with the Company. This restriction shall
not include any current or potential employee or contractor of the Company for
which Employee had no responsibility, no involvement, and about which he/she had
no access to Confidential Information during his/her employment with the
Company.
3.3
Non-Solicitation/Non-Interference of Customers, Vendors, Suppliers. During the
Restricted Period and in the Restricted Area, Employee further agrees that
he/she will not solicit business from, nor encourage or otherwise cause any
current or potential customer, vendor or supplier of the Company, including its
current or planned (future) projects, bids, or contracts, to cease or materially
change their current or potential business relationship with the Company or
otherwise attempt to interfere with these Company relationships. For purposes of
this Section, “potential customer, vendor or supplier” shall mean any entity or
person with whom the Company has been pursuing a business relationship during
Employee’s employment with the Company, and any “potential business
relationship” shall mean any relationship pursued by the Company during
Employee’s employment with the Company, including any current or planned
(future) bids, projects or contracts. This restriction shall not include any
current or potential customer, vendor or supplier of the Company for which
Employee had no responsibility, no involvement, and about which he/she had no
access to Confidential Information during his/her employment with the Company.

4.
Intellectual Property. Employee ratifies any previous assignment for any
Intellectual Property under other agreements or obligations, including any
fiduciary duty to the Company, and otherwise hereby assigns to the Company all
right, title and interest Employee has or may acquire in and to any Intellectual
Property that results from Employee’s efforts, either alone or jointly with
others, during the period of Employee’s employment with the Company.
“Intellectual Property” means any and all inventions, discoveries, developments,
innovations, processes, designs, methods, technologies, formulae, models,
research and development, patents, patent applications, trade secrets and other
Confidential Information and works of authorship (including copyrightable works,
copyrights and copyright applications), and improvements to any of the foregoing
that, either alone or jointly with others: (a) result from any work performed on
behalf of the Company, or from a research project suggested by the Company; (b)
relate in any way to the existing or contemplated Business of the Company; or
(c) result from the use of the Company’s time, material, employees or
facilities. Employee acknowledges and agrees that any work Employee performs for
the Company during employment that constitutes copyrightable subject matter
shall be considered a “work made for hire” as that term is defined in the United
States Copyright Act (17 U.S.C. Section 101). Employee hereby ratifies and
otherwise transfers and assigns to the Company, and waives and agrees never to
assert, any and all rights to claim authorship, rights to object to any
modification or other moral rights that Employee may have in or with respect to
any Intellectual Property and/or works made for hire, even after termination of
Employee’s employment. Employee further agrees that if, in the course of
providing services to the Company, Employee incorporates any intellectual
property owned by Employee, the Company is hereby granted a nonexclusive,
royalty-free, perpetual, irrevocable, worldwide right and license to make, have
made, copy, modify, use, distribute and sell such intellectual property or
products incorporating such intellectual property of Employee. During and after
Employee’s employment, Employee will assist and cooperate with the Company for
no additional compensation but at the Company’s out of pocket expense and
execute documents requested by the Company to acquire, transfer, maintain,
perfect and e



VERSION: 2.0     Page 3





--------------------------------------------------------------------------------

fi12312017ex1020image1.jpg [fi12312017ex1020image1.jpg]


nforce the Company’s rights to the Intellectual Property, including patent,
copyright, trade secret and other protections for the Company’s Intellectual
Property.
5.
Employee Acknowledgement of Need For Protections and Restrictions Promised;
Modifications of Restrictions. Employee acknowledges and understands that
his/her promises in this Agreement restrict some of his/her actions during and
after employment with the Company. However, Employee acknowledges and agrees
that he/she has or will receive sufficient consideration from the Company under
this Agreement to justify such restrictions. Employee understands and agrees
that the restrictions in this Agreement shall continue beyond the termination of
Employee’s employment, regardless of the reason for such termination.

6.
Remedies. Employee acknowledges that money damages would not be sufficient
remedy for any breach of this Agreement by Employee, and that the Company shall
be entitled to enforce this Agreement by specific performance and immediate
injunctive relief as remedies for such breach or any threatened breach. Such
remedies shall not be deemed the exclusive remedies for a breach of this
Agreement, but shall be in addition to all remedies available to the Company at
law, under common and statutory law, the Texas Uniform Trade Secrets Act,
Louisiana Uniform Trade Secrets Act, under other agreements, or in equity,
including, without limitation, the recovery of attorneys’ fees incurred by the
Company in enforcing this Agreement or otherwise protecting its rights, as well
as damages caused by Employee and his/her agents involved in such breach.

7.
Notification to Subsequent Employers. Employee further acknowledges that in
order to enforce his/her obligations under this Agreement that the Company will
need to notify any subsequent actual or potential employers of Employee’s
obligations under this Agreement. Employee agrees to notify the Company of the
identity of his/her employers for the Restricted Period and Employee consents to
the Company providing notification to these employers of Employee’s ongoing
obligations to the Company under this Agreement or under other applicable law.

8.
Tolling of Restricted Period. The duration of the Restricted Period shall be
tolled and suspended for any period that Employee is in violation of these
covenants up to a period of two (2) years, unless such tolling is disallowed
under applicable law.

9.
Return of Confidential Information and Company Property. All written or
electronic or other data, materials, records and other documents made by, or
coming into the possession or control of, Employee which contain or disclose
Confidential Information shall be and remain the property of the Company. Upon
request, and in any event, without request upon termination of Employee’s
employment with the Company for any reason, Employee shall promptly return,
without deletion, copying or alteration, all written or electronic materials,
data, information, records and any other property in Employee’s possession or
control, whether located on or off Company premises, which may concern the
Company, its current or potential customers, vendors or suppliers, whether or
not designated as confidential or proprietary in nature.

10.
    At-Will Employment. Employee acknowledges and agrees that nothing in this
Agreement is a guarantee or assurance of employment for any specific period of
time. Rather, Employee understands that he/she is an at-will employee and that
either Employee or the Company may terminate this at-will employment
relationship at any time for any reason or no reason.



VERSION: 2.0     Page 4





--------------------------------------------------------------------------------

fi12312017ex1020image1.jpg [fi12312017ex1020image1.jpg]


11.
Severance upon Separation. In return for Employee’s promises made in this
Agreement, if the Company involuntarily terminates Employee’s employment with
the Company for reasons other than Cause, with Cause to be determined in
Company’s sole discretion, the Company will provide Severance under the
following terms and conditions.

11.1
Company will provide Employee with salary continuation for a period of nine (9)
months following the termination of employment. These payments will be based on
the Employee’s base salary rate at the time of termination and will be paid
through the Company’s normal payroll cycle.

11.2
The Employee will also receive an amount equal to one hundred percent (100%) of
the individual Short Term Incentive (STI) target for the year in which
Employee’s termination occurs, prorated for the period of time worked by
Employee. The STI payment will be paid at the latest of (A) at the same time as
such payments are made to other employees of the Company, or (B) as required by
local law or regulation.

11.3
The conditions for receiving Severance are as follows:

(a)
Employee signs a release of all claims in a form acceptable to the Company;

(b)
Employee complies with all terms of this Agreement for the duration of the
stated obligations;

(c)
Employee provides cooperation and transition of his/her employment duties during
and after termination of employment; and

(d)
Employee complies with the terms of any other agreements between Employee and
the Company.

12.
409A Compliance. The provisions of this Section shall apply solely to the extent
that a payment under this Agreement is subject to Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”). 

(a)
General Suspension of Payments.  If Employee is a “specified employee,” as such
term is defined within the meaning of Section 409A, any payments or benefits
payable or provided as a result of Employee’s termination of employment that
would otherwise be paid or provided prior to the first day of the seventh month
following such termination (other than due to death) shall instead be paid or
provided on the earlier of (A) the six months and one day following Employee’s
termination, (B) the date of Employee’s death, or (C) any date that otherwise
complies with Section 409A.  In the event that Employee is entitled to receive
payments during the suspension period provided under this Section, Employee
shall receive the accumulated benefits that would have been paid or provided
under this Agreement within the suspension period on the earliest day that would
be permitted under Section 409A. In the event of any delay in payment under this
provision, the deferred amount shall bear interest at the prime rate (as stated
in the Wall Street Journal) in effect on his or her termination date until paid.

(b)
Release Payments.  In the event that Employee is required to execute a release
to receive any payments from the Company that constitute nonqualified deferred
compensation under Section 409A, payment of such amounts shall not be made or
commence until the sixtieth (60th) day following such termination of
employment.  Any payments that are suspended during the sixty



VERSION: 2.0     Page 5





--------------------------------------------------------------------------------

fi12312017ex1020image1.jpg [fi12312017ex1020image1.jpg]


(60) day period shall be paid on the date the first regular payroll is made
immediately following the end of such period.
(c)
Separation from Service.  For purposes of this Agreement, any reference to
“termination” of Employee’s employment shall be interpreted consistent with the
meaning of the term “separation from service” in Section 409A(a)(2)(A)(i) of the
Code and no portion of the Severance Payments shall be paid to Employee prior to
the date such Employee incurs a separation from service under Section
409A(a)(2)(A)(i) of the Code.

(d)
Installment Payments.  For purposes of Section 409A and the regulations and
other guidance thereunder and any state law of similar effect (including without
limitation Treasury Regulations Section 1.409A-2(b)(2)(iii)), all payments made
under this Agreement (whether severance payments or otherwise) will be treated
as a right to receive a series of separate payments and, accordingly, each
installment payment under this Agreement will at all times be considered a
separate and distinct payment.

(e)
General.  Notwithstanding anything to the contrary in this Agreement, it is
intended that the severance benefits and other payments payable under this
Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulations Sections
1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-(b)(9) and this Agreement will be
construed to the greatest extent possible as consistent with those provisions. 
The commencement of payment or provision of any payment or benefit under this
Agreement shall be deferred to the minimum extent necessary to prevent the
imposition of any excise taxes or penalties on the Company or Employee.  To the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. Although the Company shall use its best efforts to avoid
the imposition of taxation, interest and penalties under Section 409A, the tax
treatment of the benefits provided under this Agreement is not warranted or
guaranteed. Neither the Company, its affiliates, nor their respective directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by Employee or other taxpayer as a
result of the Agreement.

13.
No Interference with Rights. Employee acknowledges and agrees that nothing in
this Agreement is intended to, nor does it, interfere with or restrain
Employee’s right to share or discuss information regarding his/her wages, hours,
or other terms and conditions of employment in the exercise of any rights
provided by the National Labor Relations Act. Further, Employee acknowledges and
agrees that this Agreement is not intended to, nor does it, interfere with or
restrain Employee’s right to report unlawful actions to any law enforcement or
administrative agency, or to participate in any such agency’s investigation.

14.
Governing Law/Forum/Jury Waiver. The Parties agree and acknowledge that this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Texas, without regard to conflicts of laws principles. With respect
to any claim or dispute arising out of or related to this Agreement, the Parties
hereby consent to the exclusive jurisdiction, forum and venue of the state and
federal courts located in Harris County, Texas, unless another forum or venue is
required by law. Both the Company and Employee agree to waive a trial by jury of
any or all issues arising under or connected with this Agreement, and consent to
trial by the judge.



VERSION: 2.0     Page 6





--------------------------------------------------------------------------------

fi12312017ex1020image1.jpg [fi12312017ex1020image1.jpg]


15.
No Duties to Other Employers. Employee represents that he/she is not bound by
the terms of any agreement with any previous employer or other party other than
the Company to: (a) refrain from using or disclosing any information that would
be necessary to and/or reasonably expected to be utilized by Employee in the
course of the performance of his/her duties in the employ of the Company or (b)
refrain from engaging in any business activity that would otherwise preclude
Employee from performance of his/her duties in the employ of the Company.
Employee further represents that Employee’s performance of his/her duties does
not and will not violate any agreement with any prior employer or third party.
Employee agrees not to use or disclose during his/her employment with the
Company any information which belongs to another entity or person.

16.
Successors and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the Company, and automatically to any other person, association,
or entity which may hereafter acquire or succeed to all or substantially all of
the business or assets of the Company by any means whether direct or indirect,
by purchase, merger, consolidation, or otherwise. Employee’s obligations under
this Agreement are personal and such obligations of Employee shall not be
voluntarily or involuntarily assigned, alienated, or transferred by Employee
without the prior written consent of the Company.

17.
Representations; Modifications; Other Agreements; Severability. Employee
acknowledges that he/she has not relied upon any representations or statements,
written or oral, not set forth in this Agreement. This Agreement cannot be
modified except in writing and signed by both parties. This Agreement
supplements and does not limit or restrict or alter in any way any obligations
that the Employee may have undertaken in other agreements with the Company or
which apply to Employee under any applicable law, including but not limited to
the Texas Uniform Trade Secrets Act and the Louisiana Uniform Trade Secrets Act.
If any part of this Agreement is found to be unenforceable by a court of
competent jurisdiction, then such unenforceable portion will be modified to be
enforceable, or severed from this Agreement if it cannot be modified, and such
modification or severance shall have no effect upon the remaining portions of
the Agreement which shall remain in full force and effect.

Executed this 4th day of October, 2016.


EMPLOYEE:


/s/ Burney J. Latiolais, JR
EMPLOYEE SIGNATURE
Printed Name: Burney J. Latiolais, JR


COMPANY:
Frank’s International, LLC


By: /s/ Gary P. Luquette


Printed Name: Gary P. Luquette


Title: President and CEO


VERSION: 2.0     Page 7



